COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

               MEMORANDUM ORDER ON MOTION FOR EN BANC RECONSIDERATION

Appellate case name:     Julia Marshall and Dennis Marshall v. ESA Management, LLC

Appellate case number:   01-18-00403-CV

Trial court case number: 2016-40034

Trial court:             270th District Court of Harris County

Date motion filed:       September 17, 2019

Party filing motion:     appellants, Julia Marshall and Dennis Marshall

       It is so ordered that the motion for en banc reconsideration is DENIED.

Judge’s signature: __/s/ Richard Hightower________________________________
                   Acting for the Court

The en banc court consists of Chief Justice Radack and Justices Keyes, Lloyd, Kelly, Goodman,
Landau, Hightower, and Countiss. Justice Higley not participating.


Date: _October 29, 2019_________________